         Case: 4:19-cv-00136-DAS Doc #: 40 Filed: 05/06/21 1 of 1 PageID #: 184




                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 GREENVILLE DIVISION

ERIC D. JONES                                                                                 PLAINTIFF

v.                                                                                   No. 4:19CV136-DAS

DR. TONY CASTILLO                                                                         DEFENDANTS


                                          FINAL JUDGMENT

         In accordance with the memorandum opinion entered this day, the motion by the defendants

for summary judgment is GRANTED, and judgment is ENTERED in favor of the defendants in all

respects.

     (1) The plaintiff’s allegations regarding retaliation and poor general conditions of confinement are

         DISMISSED for failure to exhaust administrative remedies;

     (2) The plaintiff’s allegations regarding denial of adequate medical care are DISMISSED for

         failure to state a claim upon which relief could be granted;

     (3) In the alternative, the plaintiff’s claims regarding retaliation are DISMISSED on the merits;

     (4) Finally, the plaintiff’s claims against Warden Morris are DISMISSED for failure to state a

         claim upon which relief could be granted, as the plaintiff sued Morris in his capacity as

         supervisor, and the plaintiff did not allege facts supporting supervisor liability; and

     (5) This case is CLOSED.

         SO ORDERED, this, the 6th day of May, 2021.


                                                           /s/ David A. Sanders
                                                           DAVID A. SANDERS
                                                           UNITED STATES MAGISTRATE JUDGE
